Raymond De Leon, et a




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    December 9, 2014

                                  No. 04-14-00751-CV

                         Josefina Alexander GONZALEZ, et al.,
                                       Appellants

                                            v.

                               Raymond DE LEON, et al.,
                                      Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CVQ-001098-D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                     ORDER
      The Appellee’s Motion to Dismiss for Lack of Jurisdiction is DENIED.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court